— Appeal from a judgment of the Supreme Court (Harris, J.), entered August 1, 1991 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner attempted to initiate this proceeding by order to *913show cause. The order to show cause directed petitioner to serve each named respondent and the Ulster County Attorney by first class mail and the Attorney-General by first class mail, return receipt requested, and to submit proof of service "with his papers”. Petitioner failed to implement service and file proof of service as directed by Supreme Court. Given that there is no indication in the record that petitioner was unable to comply with the terms of service set forth in the order to show cause, Supreme Court properly dismissed the petition for lack of personal jurisdiction (see, Ayton v Bean, 60 NY2d 768; Matter of Wright v Parole Div., 132 AD2d 821; Matter of Alevras v Chairman of N. Y. Bd. of Parole, 118 AD2d 1020, appeal dismissed 68 NY2d 753).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.